Citation Nr: 0117931	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  99-03 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for depression and 
anxiety.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from October 1979 to 
January 1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  The Board observes that the veteran requested a 
personal hearing at the RO.  Subsequently, in statements 
received in March 1999 and May 2001, the veteran withdrew his 
request for a hearing and asked that the case be forwarded to 
the Board for a decision.

The Board notes that the veteran initially claimed service 
connection for anxiety and depression as secondary to 
alcoholism; however, in his VA Form 9, received in February 
1999, the veteran recharacterized this claim as a claim for 
service connection for anxiety, depression, and psychiatric 
disorder.  It does not appear that the veteran has continued 
the claim pertaining to alcoholism.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Medical evidence of record 
indicates that the veteran has been variously diagnosed with 
attention deficit disorder, anxiety, depression, and 
personality disorder as well as fibromyalgia, arthralgias, 
and carpal tunnel syndrome.  The veteran essentially contends 
that such disorders began during service.  In view of the 
complaints and findings, the Board is of the opinion that the 
veteran should be accorded VA examinations to determine the 
nature and etiology of his fibromyalgia and psychiatric 
disorders.  VA's duty to assist a veteran includes obtaining 
a contemporaneous examination and opinion in order to 
determine the nature, extent, and etiology of the veteran's 
disabilities.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) .

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature, extent, and etiology of his 
psychiatric pathology.  The claims folder 
must be made available to the examiner 
prior to the examination and the examiner 
must review the claims folder for data 
concerning the veteran's medical, social, 
and industrial history, including 
previous psychiatric diagnoses.  All 
necessary special studies or tests are to 
be accomplished.  The report of 
examination should include a detailed 
account of all manifestations of 
psychiatric pathology found to be 
present.  Personality disorders should be 
fully described and classified.  The 
examiner should provide a definitive 
diagnosis or diagnoses, based on whole 
history and current examination, and 
reconcile current diagnoses with the 
various psychiatric diagnoses previously 
given.  The examiner should indicate the 
relationship, if any, between the various 
psychiatric disorders.  The examiner 
should specifically address the following 
questions:  

? What is the diagnosis of the veteran's 
psychiatric disorder(s), previously 
diagnosed as anxiety, depression, 
personality disorder, and adult 
attention deficit disorder?

? Is it as likely as not that a 
psychiatric disorder is related to the 
veteran's military service?

The examiner should provide a 
comprehensive report including a 
rationale for all conclusions.

2.  The veteran should be afforded an 
examination by an appropriate specialist 
to determine the nature and etiology of 
the veteran's complaints which have been 
variously diagnosed as fibromyalgia, 
arthralgia, and pain syndrome.  The 
claims folder must be made available to 
the examiner prior to the examination and 
the examiner must review the claims 
folder for data concerning the veteran's 
medical history.  All necessary special 
studies or tests are to be accomplished.  
The examiner should provide a definitive 
diagnosis or diagnoses, based on whole 
history and current examination, and 
reconcile current diagnoses with the 
diagnoses previously given.  The examiner 
should specifically address the following 
questions:  

? What is the proper diagnosis for the 
veteran's complaints which have been 
variously diagnosed as fibromyalgia, 
arthralgia, and pain syndrome?

? Is it as likely as not that the 
veteran's disorder, as diagnosed, is 
related to his military service?

The examiner should provide a 
comprehensive report including a 
rationale for all opinions.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran is notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2000).  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


